          Case 1:19-cr-00521-PKC Document 64 Filed 03/09/20 Page 1 of 2
                                          U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     March 9, 2020

BY ECF
The Honorable P. Kevin Castel
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. Peter Bright, 19 Cr. 521 (PKC)

Dear Judge Castel:

        The Government writes to respectfully request a ruling precluding the defense from
offering evidence that law enforcement searched for child pornography and/or did not discover
child pornography on the defendant’s devices or accounts. The defendant is charged with
attempted child enticement, not child pornography offenses. Evidence of the absence of child
pornography should therefore be excluded as irrelevant under Federal Rule of Evidence 401 and
substantially more confusing than probative under Rule 403.

        At the defendant’s first trial, the defense elicited on cross-examination of Special Agent
Jensen that the FBI had not found child pornography on the defendant’s phone. (Tr. 153:10–
154:25). In summation, the defense argued that this absence of child pornography is “evidence of
[the defendant’s] innocence.” (Tr. 442:21–443:1). It is not. In United States v. Prine, the Eleventh
Circuit held that “evidence that [the defendant] did not possess child pornography” is irrelevant to
whether he had the intent to entice a minor. 569 F. App’x 859, 859–860 (11th Cir. 2014) (per
curiam). The court explained:

               To be relevant, evidence must have a “tendency to make a fact more
               or less probable than it would be without the evidence” and must be
               “of consequence in determining the action.” Fed. R. Evid. 401. The
               lack of child pornography in Prine’s home is not probative of
               whether he intended to have a sexual encounter with a minor. See
               18 U.S.C. § 2244(b) [sic]; United States v. Ellisor, 522 F.3d 1255,
               1270 (11th Cir. 2008) (“evidence of good conduct is not admissible
               to negate criminal intent”).

Prine, 569 F. App’x at 860 (internal citation omitted).

       This same is true in this case. Although the presence of child pornography would be
relevant evidence of the defendant’s sexual attraction to children, United States v. Brand, 467 F.3d
         Case 1:19-cr-00521-PKC Document 64 Filed 03/09/20 Page 2 of 2
The Honorable P. Kevin Castel
Page 2
179, 196–99 (2d. Cir. 2004), the lack of child pornography does not supply the opposite inference.
See, e.g., United States v. Scarpa, 897 F.2d 63, 70 (2d Cir. 1990) (“absence of incriminating
statements” on recorded tapes could not be used to establish the defendant’s innocence). Even
assuming arguendo that the absence of child pornography had some minimal probative value, it
would be substantially outweighed by the risk of confusing the issues, given the defendant is not
charged with child pornography in this case.

                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney for the
                                                    Southern District of New York


                                                 by: /s/ Alexander Li
                                                     Alexander Li
                                                     Michael D. Maimin
                                                     Assistant United States Attorneys
                                                     (212) 637-2265
